DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I, subspecies A in the Remarks filed 1/27/2021 is acknowledged. The traversal is based on the grounds that the embodiment shown in species I and species IV should be included in the same embodiment.  These arguments are unpersuasive since there is a clear distinction between the species in elected embodiment I and non-elected embodiment IV.  As can be seen in Fig. 2 (species I), the head (11) is secured to the fastening portion (12) via a bolt (14) and in Fig. 15 (species IV) the connection is carried out using fitting fastening portion (123) and guiding surface (124).  It is the Examiner’s position that these embodiment are distinct from another and nothing of record indicates they are not distinct from one another.  Therefore, it is the Examiner’s position that species IV should not be joined with species I and claims 24-25 which refer to species IV will be withdrawn as non-elected. Since the applicant has not submitted persuasive arguments that the embodiments are not distinct from one another, the requirement is still deemed proper and is therefore made FINAL.
Claims 5-6, 16-17, 20 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species II-V, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 15, the limitation “a feed through” in Line 2 renders the claim indefinite in the Examiner’s position.  Claim 15 depends from claim 8 which establishes a feed through (see Line 3) and therefore it is unclear if the Applicant is attempting to refer back to the same feed through or establish a second feed through.  For the purpose of examination, the Examiner will treat the feed through mentioned in both instances to be the same structure.  It is suggested that the Applicant use proper antecedent basis language in claim 15 if they are the same structure or use differentiating language if they are different structures to overcome this issue.
Claims 18 recites the limitation "the limiting portion” in Line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 recites the limitation "the first stopping portion” in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 recites the limitation "the second stopping portion” in Line 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19 recites the limitation "the limiting portion” in Line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19 recites the limitation "the first stopping portion” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19 recites the limitation "the second stopping portion” in Line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-15 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu US 2018/0202481 (hereinafter Wu).

    PNG
    media_image1.png
    761
    604
    media_image1.png
    Greyscale

Re. Cl. 1, Wu discloses: A turning interlocking coupling structure (Fig. 3), comprising: a head (3, Fig. 3); a fastening portion (2, Fig. 3), coupled with the head (see Fig. 3); and  5a body (1, Fig. 3), movably coupled with the head (see Fig. 4-5) and rendering the fastening portion to be extended to the body (see Fig. 3-5), the body being configured to be assembled to a first object (see Fig. 4, first object 4), and when the head is driven, to enable the fastening portion to be unfastened from or be fasteningly connected to a second object (see Fig. 4-5, fastened to or unfastened from second object 5).
Re. Cl. 2, Wu discloses: A turning interlocking coupling structure (Fig. 3), comprising:  10a head (3, Fig. 3), comprising a limiting portion (322s and 321s, Fig. 3); a fastening portion (21, 24 Fig. 3), coupled with the head (see Fig. 3-5); and a body (1, Fig. 3), movably coupled with the head (see Fig. 4-5) and rendering the fastening portion to be extended to the body (see Fig. 3-5), the body comprising a first stopping portion (141s, Fig. 3) or a second stopping portion, the body being configured to be assembled to a first object (see first object 4, Fig. 4-5), the 15head being, when driven, limited at the first stopping portion or the second stopping portion by the limiting portion (see Fig. 3-5, limited by engagement between 141s and 322s/321s), so as to enable the fastening portion to be unfastened from or be fasteningly connected to a second object (see Fig. 4-5).
Re. Cl. 7, Wu discloses: a fastener (24, Fig. 3) is provided on one end of the fastening portion (see Fig. 3-5) and is configured to be fasteningly connected to the second object (see Fig. 5, passing into and connecting to second object 5).
Re. Cl. 8, Wu discloses: the body comprises an assembly portion (13, Fig. 3), the assembly portion is configured to be assembled to the first object (see Fig. 4-5) and comprises a feed trough (see annotated figure 4), the turning interlocking coupling structure is configured to receive pressure of an external force such that a 5material of the first object is pressed into or flows into the feed trough so as to enable the assembly portion to be assembled with the first object (see Fig. 3, the material of 4 is located in the feed through, therefore the structure is configured to be used as claimed).
Re. Cl. 9, Wu discloses: the body comprises a shoulder (see annotated figure 4) configured to be leaned against the first object (see annotated figure 4).
Re. Cl. 10, Wu discloses: a 10guiding portion (142, Fig. 3) is provided near the first stopping portion (see Fig. 3), or a guiding portion is provided between the first stopping portion and the second stopping portion, and the head has a yielding space (spacing in between 322s and 321s Fig. 3) for allowing the guiding portion to pass through (see Fig. 3, the guiding portion 142 passes into and through the area between 322s/321 to assemble and then turn the device once assembled).
Re. Cl. 11, Wu discloses: the head comprises two limiting portions (322s, Fig. 3) configured to correspond in position to the 15first stopping portion (see Fig. 3, 322 corresponds to 141 by abutting 140) and the second stopping portion.
Re. Cl. 12, Wu discloses: the limiting portion is configured to limit the head to move longitudinally according to a structure of the first stopping portion or the second stopping portion (see Fig. 3, due to engagement of 322 and 141, relative movement between 3 and 1 is restricted to vertical movement).
Re. Cl. 13, Wu discloses: the head is configured to move downward and to move according to a structure of the first stopping portion or the second stopping portion by the limiting portion (see Fig. 3-5, the head portion 3is configured to move downward with 140 and 322 engaging one another), and to enable the guiding portion to move rotationally in the yielding space when passing 5through the yielding space, so as to drive the fastening portion to rotate (see Fig. 3, when 141 passes over 322s, guiding portion 142 can then rotate so that 141s engage with 321s).
Re. Cl. 14, Wu discloses: an allowance space (space located under ring/flange 14) is provided below the guiding portion (see Fig. 3) and is configured to allow the guiding portion to pass through the yielding space of the head (see Fig. 3), so as to give way to a non-yielding structure of the head (322, Fig. 3) and to enable the head to rotate by the 10allowance space (see Fig. 3-5; by enabling 322 to be located below 14, the head 3 can rotate so that 141s engage 321s).
Re. Cl. 15, Wu discloses: the assembly portion comprises a feed trough (see annotated figure 4), and a shoulder (see annotated figure 4) of the body is pressed by an external force so as to enable the assembly portion to be assembled with the first object (see Fig. 4).
Re. Cl. 21, Wu discloses: the 10head has a yielding space (32, Fig. 3), the body comprises a guiding portion (14, Fig. 3), and the yielding space is configured to release interference from or limit an amount of movement of the guiding portion (see Fig. 3, yielding space limits the amount of movement of guiding portion 14 by 141 and 321s/322s).
Re. Cl. 22, Wu discloses: the head has a yielding space (32, Fig. 3), the body comprises a guiding portion (14, Fig. 3), and a structure of 15the guiding portion and the yielding space is configured to limit an amount of rotation or movement of the head (see Fig. 3, yielding space limits the amount of movement of guiding portion 14 by 141 and 321s/322s), or to limit a stop position of rotation or movement of the head.
Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang US 2013/0183086 (hereinafter Wang).

    PNG
    media_image2.png
    586
    378
    media_image2.png
    Greyscale

Re. Cl. 1, Wang discloses: A turning interlocking coupling structure (Fig. 1), comprising: a head (see annotated figure 1); a fastening portion (22, Fig. 1), coupled with the head (see Fig. 1); and  5a body (1, Fig. 1), movably coupled with the head (see Fig. 3-5) and rendering the fastening portion to be extended to the body (see Fig. 3-5), the body being configured to be assembled to a first object (see Fig. 3-5, first object 10), and when the head is driven, to enable the fastening portion to be unfastened from or be fasteningly connected to a second object (see Fig. 3-5, fastened to or unfastened from second object 20).
Re. Cl. 18, Wang discloses: an elastic element (3, Fig. 1), one end of the elastic element being abutted against the head (see Fig. 1-3 at 24) and one other end of the elastic element being abutted against the body (see Fig. 1, at 14), the elastic element being a torsion spring (Paragraph 0045, Lines 1-3), and being configured to limit position by the 10limiting portion and the first stopping portion (see Fig. 1, rotational movement is limited by limiting portion 32 and first stopping portion 241) or to limit rotation by the second stopping portion and to automatically rotate when a yielding (see Fig. 3-5, when yielding space of head or larger diameter portion under 21 enters into guiding portion 13 of the body), so as to drive the fastening portion to rotate automatically (see Fig. 3-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of St. Clair US 5256015 (hereinafter St. Clair).
Re. Cl. 3, Wang does not disclose that one end of the fastening portion is coupled to the head by a bolt connector.  As can be seen in Fig. 1, the fastening portion (22) and the head in Wang are integrally connected.  St. Clair discloses a fastener (1, Fig. 1) that includes a head (5) and a fastening portion (2-3, Fig. 1), wherein one end of the fastening portion is coupled to the head by a bolt connector (see 7, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener in Wang to have the fastening portion coupled to the head by a bolt connector as disclosed by St. Clair to enable the user to remove the head or fastening portion if one of them becomes damaged, worn or no longer functional.  This would enable the user to simply replace the damaged portion rather than the entire structure.
Re. Cl. 4, Wang discloses: an elastic element (3, Fig. 1), one end of the elastic element being abutted against the head (see Fig. 1 at 24) and one other end of the elastic element being abutted against the body (see Fig. 1, at 14).
Re. Cl. 19, Wang discloses: the 15elastic element is a torsion spring (Paragraph 0045, Lines 1-3) configured to limit position by the limiting portion and the first stopping portion (see Fig. 1, rotational movement is limited by limiting portion 32 and first stopping portion 241) or to limit rotation by the second stopping portion , and to automatically rotate when a yielding space of the head enters a 30guiding portion of the (see Fig. 3-5, when yielding space of head or larger diameter portion under 21 enters into guiding portion 13 of the body).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiu US 2012/0251265, Wang US 2012/0263555, and Tseng US 8939691 disclose other known turning fasteners which include heads, bodies and fastening portions that fix objects together and are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632